Citation Nr: 1543608	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the Board at an August 2014 videoconference.  A transcript of that hearing is associated with the record.

In November 2014, the Board denied the claim for entitlement to TDIU.  The Veteran appealed the Board decision to the Veterans Claims Court (Court).  In May 2015, the Court vacated the Board's decision with respect to this issue and remanded the claim for action consistent with a Joint Motion for Remand.  


FINDINGS OF FACT

1.  The Veteran is service connected for one disability: posttraumatic stress disorder (PTSD) with secondary depression evaluated as 70 percent disabling.
 
2.  With resolution of doubt in the Veteran's favor, the competent and probative evidence of record establishes that during the entire period under consideration, the Veteran's service-connected disability had been of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, without regard to nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim for a TDIU on a schedular basis, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Currently, the Veteran is service-connected only for PTSD with a 70 percent disabling, and thus meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.

According to the Veteran's application for a TDIU, he completed 4 years of college. In a separate statement he noted that he graduated with a bachelor's degree in agriculture.  He reported that he worked mowing lawns from the 1980s to 1991.  He has specifically reported that based on the definition of the Census Bureau, during that time he "did not get above marginal employment."  After mowing lawns he worked a summer job with the Forest Service in 1992 and a partial season in 1993.  He reported that he was told "not to reapply . . . because of an attitude problem."  He noted that he "dropped out" of "the whole work scene" in 1995 because he was "depressed and frustrated." 

In this case there are three medical opinions of record with regard to whether the Veteran is capable of obtaining and maintaining substantially gainful employment in spite of his service connected PTSD.  

At a May 2010 VA examination, the Veteran reported that he had only held minimum-wage jobs since serving in Vietnam.  He reported that he was never fired for incompetency, but that he was never able to obtain above minimum-wage employment.  He stated that he was fired once because "he could not put up with the incompetence that he saw at work."  He reported that he had problems with bosses and "called them out on the problems that he saw." 

The May 2010 examiner opined that the Veteran would likely be able to continue working in what might have been considered his normal occupation, mowing lawns, which is what he had been doing since the 1990s.  

At an April 2011 VA examination, the examiner determined that the Veteran had "occupational and social impairment with reduced reliability and productivity."  The examiner reported that the Veteran "appears to have the cognitive skills to work" however he was "not motivated to earn an income."  The examiner noted that the Veteran's primary factor in difficulties with employment was this "lack of drive for an income."  The examiner noted that the Veteran had chosen tIto live off of small sums of money for years "in order to avoid people."  The examiner opined that the Veteran "would be able to work in a loosely supervised setting if there is minimal interaction with the public" but that he would likely "choose not to work since he is able to manage his lifestyle in an acceptable manner on his current VA service-connection (according to him)."

In May 2015 the Veteran submitted a private opinion from psychologist J.M.  After a review of the Veteran's claims folder and an interview of the Veteran, this psychologist found that the Veteran's PTSD symptomatology, specifically his hypervigilance, arousal, flare ups of anger and flashbacks, precluded him from obtaining gainful employment.   

As noted, there are two opposing medical opinions of record in this case addressing the Veteran's employability that reached opposite conclusions.  However, when comparing the opinions, the Board does not find one to be significantly more probative than the other, as the medical professionals were both aware of the Veteran's employment history and his psychiatric disability.  Because the opinions cannot be substantively differentiated, they are found to be in relative equipoise; and in such a situation VA regulations require that reasonable doubt be resolved in the Veteran's favor.  Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 



ORDER

TDIU is granted.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


